Case 1:18-cr-00381-CMA-GPG Document 648 Filed 09/09/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Criminal Action No. 18-cr-00381-CMA-GPG-05

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   5. JESSICA BRADY,

          Defendant.


        ORDER ADOPTING AND AFFIRMING JUNE 30, 2021 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #636). The Court notes that Magistrate Judge Gallagher conducted a

   Revocation of Supervised Release hearing on June 30, 2021 (Doc. # 636) at which

   time he appropriately advised the Defendant of her rights and made inquiry as to the

   Defendant’s understanding of the allegations and the voluntariness of her admission to

   guilt to the allegations. Based on that hearing, Magistrate Judge Gallagher

   recommended that the District Court Judge accept Defendant's admissions to

   Allegations 4 – 12 of the Petition.

          Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

          1.      Defendant's admission to Allegations 4 – 12 of the Petition is accepted.


                                                1
Case 1:18-cr-00381-CMA-GPG Document 648 Filed 09/09/21 USDC Colorado Page 2 of 2




        2.    Government’s Motion to Dismiss Allegations 1 -3 of the Petition is
              GRANTED.


        DATED: September 9, 2021


                                  BY THE COURT:



                                  CHRISTINE M. ARGUELLO
                                  United States District Judge




                                            2
